DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are pending.
New claims 23-25 are being added by Examiner’s Amendment. 
Claims 1-13 and 23-25 are allowed.
Priority

    PNG
    media_image1.png
    105
    481
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Counselor Portia Chen on 8/12/2021. 
The amendments are as follows:
--IN THE SPECIFICATION--
Paragraph [0001], DELETE the last line: “The disclosure of these references is hereby incorporated by reference in their entireties.”
--IN THE CLAIMS--
The amendments are as indicated in the attached Office Action Appendix.

Allowable Subject Matter
Claims 1-13 and 23-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a spirocyclopropyl-isoquinoline compound of formula (I), 
    PNG
    media_image2.png
    136
    251
    media_image2.png
    Greyscale
, wherein R1 is a type of alkylene and/or cycloalkylene linker attached to a carboxy or alkyl ester group; R2 is optional; and R3 is a 5- to 6-membered ring linked via L1. 
The closest prior art to the instant invention includes spirocyclopropyl-isoquinolone compounds having a carboxy/ester group directly attached to the cyclopropyl ring, which is different than having a carboxy/ester group linked to the isoquinoline nitrogen atom (i.e., a different R1) as instantly claimed. See, e.g., US 2011/0190330 example 91, 

    PNG
    media_image3.png
    196
    378
    media_image3.png
    Greyscale
([0931]).
The publication US 2014/0296220 teaches spirocyclopropyl-isoquinoline compounds that lack the claimed carboxy/ester group of R4. These compounds also have a pyrimidine group for instant R3 that has substituents (e.g., ester and acyl) not encompassed by the instantly claimed substituent group. Examples include
    PNG
    media_image4.png
    206
    370
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    247
    314
    media_image5.png
    Greyscale
of claim 9.
Furthermore, the prior art does not provide any guidance or motivation for modifying the prior art compounds in a manner that would have led the skilled artisan to the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626